Citation Nr: 0402112	
Decision Date: 01/21/04    Archive Date: 01/28/04

DOCKET NO.  03-07 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a left leg 
disability.  

4.  Entitlement to service connection for hepatitis C.  

5.  Entitlement to a permanent and total rating for 
nonservice-connected pension purposes.      


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel



INTRODUCTION

The appellant had active military service from November 1962 
to November 1966.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal of a September 2002 
rating action by the Department of Veterans Affairs (VA) 
Regional Office in Muskogee, Oklahoma (RO).                  

In the appellant's substantive appeal received in March 2003, 
the appellant indicated that he desired a hearing before a 
member of the Board at the RO.  A letter from the RO to the 
appellant, dated in May 2003, shows that at that time, the RO 
had scheduled the appellant for a Travel Board hearing in 
June 2003.  A notation on the letter reflects that the 
appellant failed to show.  The Board will therefore proceed 
with the appeal.  38 C.F.R. § 20.702(d) (2003).

The issue of entitlement to a permanent and total rating for 
nonservice-connected pension purposes, will be discussed in 
the Remand portion of this decision; the issue is remanded to 
the RO via the Appeals Management Center in Washington, D.C.  


FINDINGS OF FACT

1.  There is no competent medical evidence of record showing 
that the appellant currently has bilateral hearing loss for 
VA purposes.  

2.  Tinnitus was not shown in service, nor is it currently 
shown. 

3.  There is no competent medical evidence showing a current 
diagnosis of a left leg disability.  

4.  There is no competent medical evidence showing a current 
diagnosis of hepatitis C.   



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.385 (2003).  

2.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2003).  

3.  A left leg disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2003).  

4.  Hepatitis C was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA are applicable to the appellant's 
claims.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003).  

Prior to the initial rating decision with regard to the 
issues on appeal, the RO notified the appellant in May 2002, 
of the evidence needed from him to support his claims, and 
what evidence the RO would obtain.  The Board further 
observes that there is no indication that there is additional 
evidence that has not been obtained and that would be 
pertinent to the present claims.  In addition, the appellant 
has been afforded the opportunity to present evidence and 
argument in support of the claims.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. 
§ 3.159(c).  The duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  In this regard, 
the appellant has not been provided VA examinations in order 
to determine whether he has hearing loss for VA compensations 
purposes, tinnitus, a left leg disability, and/or hepatitis 
C. Nevertheless, none is required.  The Board notes that such 
development is to be considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains:  (1) 
competent evidence of diagnosed disability or symptoms of 
disability, (2) establishes that the veteran suffered an 
event, injury or disease in service, or has a presumptive 
disease during the pertinent presumptive period, and (3) 
indicates that the claimed disability may be associated with 
the in-service event, injury, or disease, or with another 
service-connected disability.  38 C.F.R. § 3.159(c)(4).  In 
this case, there is no medical evidence of record showing 
that the appellant currently has bilateral hearing loss for 
VA purposes, or that he currently has tinnitus.  There is 
also no medical evidence of record showing current diagnoses 
of a left leg disability, and/or hepatitis C.  The Board 
further notes that in this case, there is no outstanding 
evidence to be obtained, either by VA or the appellant.  
Consequently, the Board finds that VA did not have a duty to 
assist that was unmet.  The Board also finds, in light of the 
above, that the facts relevant to this appeal have been fully 
developed and there is no further action to be undertaken to 
comply with the provisions of the regulations implementing 
the VCAA.  

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004), the United States Court of Appeals for Veterans Claims 
(Court) held that the plain language of 38 U.S.C.A. § 
5103(a), requires that notice to a claimant pursuant to the 
VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application 
for VA-administered benefits.  Id. at 11.  Pelegrini further 
held that VA failed to demonstrate that, "lack of such a 
pre-AOJ-decision notice was not prejudicial to the appellant, 
see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans 
Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 
2820, 2832) (providing that "[i]n making the determinations 
under [section 7261(a)], the Court shall . . . take due 
account of the rule of prejudicial error")."  Id at 13.

Satisfying the strict letter holding in Pelegrini would 
require the Board to dismiss every case that did not 
absolutely meet these standards.  Such an action would render 
a rating decision promulgated prior to providing the veteran 
full VCAA notice void ab initio, which in turn would nullify 
the notice of disagreement and substantive appeal filed by 
the veteran.  In other words, strictly following Pelegrini 
would require that the entire rating process be reinitiated 
from the very beginning.  That is, the claimant would be 
provided VCAA notice and an appropriate amount of time to 
respond before an initial rating action.  Following the 
rating decision, the claimant would have to file a new notice 
of disagreement, a new statement of the case would be 
required, and finally, the submission of a substantive appeal 
by the claimant.  The prior actions of the veteran would be 
nullified by a strict reading of Pelegrini, and essentially 
place the appellant at the end of the line of cases waiting 
to be adjudicated.  

The Board does not believe that voiding the rating decision 
at issue is in this veteran's best interests.  Simply put, in 
this case, the claimant was provided every opportunity to 
submit evidence, and to attend a hearing at the RO before a 
hearing officer or before a Veterans Law Judge at the RO or 
in Washington, D.C.  He was provided with notice of the 
appropriate law and regulations.  He was provided notice of 
what evidence he needed to submit, and notice of what 
evidence VA would secure on his behalf.  He was given ample 
time to respond.  Hence, not withstanding Pelegrini, to allow 
the appeal to continue would not be prejudicial error to the 
claimant.  Under the facts of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004).  Simply put, while perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Accordingly, the Board concludes it should proceed, as 
specific notice as to which party could or should obtain 
which evidence has been provided in effect and no additional 
pertinent evidence appears forthcoming.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant has 
sufficient notice of the type of information needed to 
support said claims and the evidence necessary to complete 
the application.  Therefore, the duty to assist and notify as 
contemplated by applicable provisions, including the Veterans 
Claims Assistance Act of 2000, has been satisfied with 
respect to said issue on appeal.  Accordingly, appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may 
also be granted on the basis of a post-service initial 
diagnosis of a disease, where a physician relates the current 
condition to the period of service.  38 C.F.R. § 3.303(d); 
see also Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  In 
such instances, a grant of service connection is warranted 
only when "all of the evidence, including that pertinent to 
service, establishes that the disease was incurred during 
service."  38 C.F.R. § 3.303(d).  Additionally, for certain 
chronic disorders, including sensorineural hearing loss, 
service connection may be granted if the disease becomes 
manifest to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability for VA 
purposes when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.

The appellant's service medical records are negative for any 
complaints or findings of bilateral hearing loss, tinnitus, 
and hepatitis C.  In addition, the Board recognizes that the 
records show that in May 1965, the appellant was treated 
after complaining of a sore left knee.  At that time, the 
appellant stated that he had recently banged his left leg on 
a regulator valve.  However, the Board observes that an x-ray 
was taken of the appellant's left knee which was interpreted 
as showing no evidence of a fracture.  It was also noted that 
there was what appeared to be an old avulsion fracture or 
Osgood-Schlatter's disease involving the fibula tubercle 
which was currently well healed.  In addition, while the 
records further reflect that in October 1966, the appellant 
was diagnosed with furunculosis of both lower legs and was 
hospitalized for three days, the records show that upon his 
release from the hospital, it was noted that the appellant's 
lesions had cleared rapidly.  In October 1966, the appellant 
underwent a separation examination that was negative for 
complaints, treatment, or diagnoses of hepatitis C or any 
liver abnormalities.  Furthermore, the separation examination 
reported that the appellant's ears and lower extremities were 
clinically evaluated as normal, and the appellant's hearing 
as measured by the whispered voice test was normal at 15/15.  
Audiometric testing was not performed.   

In the instant case, there is no competent medical evidence 
of record showing that the appellant currently has bilateral 
hearing loss for VA purposes.  In addition, there is also no 
competent evidence of record showing that the appellant 
currently has tinnitus.  In this regard, the Board notes that 
private medical records, from January to August 2000, show 
that in January 2000, the appellant underwent a physical 
examination.  At that time, he denied any ringing in the ears 
or loss of hearing.  

The Board also observes that there is no competent medical 
evidence of record showing a current medical diagnosis of a 
left leg disability.  In this regard, although the private 
medical records, from January to August 2000, show that in 
January 2000, the appellant had a skin lesion of his left 
thigh removed, the records are negative for any complaints or 
findings of a left leg disability.  Moreover, the Board 
further notes that there is no competent medical evidence of 
record showing a current medical diagnosis of hepatitis C.  
In this regard, the private medical records, from January to 
August 2000, reflect that in August 2000, it was noted that 
the appellant had a history of hepatitis C.  However, the 
Board observes that the records are negative for any medical 
evidence showing that the appellant has been currently 
diagnosed with hepatitis C.  

The only evidence of record supporting the appellant's claims 
is his own lay opinion that he currently has bilateral 
hearing loss, tinnitus, a left leg disability, and hepatitis 
C which are related to his period of active military service.  
However, the appellant has not been shown to possess the 
training or credentials needed to render a diagnosis or a 
competent opinion as to medical causation, and his opinion 
thus does not constitute competent medical evidence.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 
F.3d 1434 (Fed. Cir. 1988); YT v. Brown, Vet. App. 195, 201 
(1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

In light of the above, the Board finds that there is no 
competent medical evidence of record showing that the 
appellant currently has tinnitus or bilateral hearing loss 
for VA purposes.  In addition, the Board also finds that 
there is no medical evidence of record showing current 
medical diagnoses of a left leg disability, and hepatitis C.  
Therefore, the Board finds that the preponderance of the 
evidence is against the appellant's claims for service 
connection for bilateral hearing loss, tinnitus, a left leg 
disability, and hepatitis C.  Accordingly, service connection 
for these disabilities must be denied.  

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the appellant's claims, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).       


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.  

Service connection for a left leg disability is denied.  

Service connection for hepatitis C is denied.  



	(CONTINUED ON NEXT PAGE)


REMAND

In regard to the appellant's claim for a permanent and total 
rating for nonservice-connected pension purposes, the Board 
notes that the appellant meets certain basic eligibility 
requirements for VA pension benefits as he served on active 
duty for a period of ninety days or more during a period of 
war.  38 U.S.C.A. § 101(11), (29); 1521(a), (j)(1) (West 
2002).  Thus, the issue is whether the appellant is 
permanently and totally disabled for VA pension purposes 
within the meaning of governing law and regulations.  38 
U.S.C.A. §§ 1155; 1502; 1521 (West 2002); 38 C.F.R. §§ 3.321, 
3.323(b)(1), 3.340(b), 3.342, 4.15, 4.16(a), 4.17, 4.18, 
4.19, 4.20, 4.25, 4.27 (2003).  In this regard, the Board 
observes that this case is not yet ready for appellate 
review.   

On December 27, 2001, Veterans Education and Benefits 
Expansion Act of 2001 (VEBEA), Pub. L. No. 107-103, 115 Stat. 
976 (2001), was signed into law.  In pertinent part, that law 
amended 38 U.S.C.A. § 1502 to require VA to presume that a 
veteran is permanently and totally disabled if the veteran 
is: a patient in a nursing home for long-term care due to 
disability; determined to be disabled for purposes of Social 
Security Administration benefits; unemployable as a result of 
disability reasonably certain to continue throughout the life 
of the veteran; or suffering from either a permanent 
disability which would render it impossible for the average 
person to follow a substantially gainful occupation or any 
disease or disorder that the Secretary of VA determines 
justifies a finding that the veteran is permanently and 
totally disabled.  38 U.S.C.A. § 1502 (West 2002).  The 
amendments were effective September 17, 2001.  VEBEA, § 
206(a), Pub. L. No. 107-103, 115 Stat. 976 (2001).

In this case, the Board notes that the appellant filed his 
claim for a permanent and total rating for nonservice-
connected pension purposes in April 2002, after the effective 
date of the amended law.  However, upon a review of the 
September 2002 rating action, which denied the appellant's 
claim for a nonservice-connected pension, and the February 
2003 statement of the case, it appears that the RO applied 
the law and regulations that were in effect prior to 
September 17, 2001, rather than the new law.  Therefore, the 
Board observes that the appellant's claim needs to be 
considered under the amended statute which was effective 
September 17, 2001.  In addition, the appellant must be 
specifically advised by the RO of the new law and regulations 
pertaining to his claim.  Moreover, the appellant should be 
afforded a VA examination which evaluates his symptomatology 
in terms pertinent to the new law.  

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO must review the claims folder 
and ensure that all VCAA notice and duty 
to assist obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  The 
RO should specifically notify the 
appellant of the new law and regulations 
which pertain to his claim for a 
nonservice-connected pension.  The RO 
should also contact the appellant and 
request that he notify them as to whether 
he is currently a patient in a nursing 
home for long-term care because of 
disability.  The appellant should further 
be asked to provide the RO with 
documentation concerning any Social 
Security Administration (SSA) benefits he 
may be receiving, previously received, or 
were denied.  

2.  The RO should ensure that its efforts 
to obtain any additional evidence 
identified by the appellant are fully 
documented in the claims folder.  
Specifically, if the RO is notified that 
the appellant is currently receiving any 
SSA disability benefits, the RO should 
undertake the action necessary to obtain 
copies of any written decisions 
concerning the appellant's claim for 
disability benefits from the SSA, and 
copies of any medical records utilized in 
reaching that decision.  If the RO is 
unsuccessful in obtaining any medical 
records identified by the appellant, it 
should inform the appellant and his 
representative of this and ask them to 
provide a copy of the outstanding medical 
records.  

3.  After any additional evidence has 
been obtained and added to the record, 
the RO should make arrangements with the 
appropriate VA medical facility for the 
appellant to be afforded a comprehensive 
VA examination(s) by an appropriate 
specialist(s) to determine whether the 
appellant is permanently and totally 
disabled.  The claims folder and a copy 
of this remand must be made available to 
the examiner(s) for review in conjunction 
with the examination(s).  The examiner(s) 
should elicit from the appellant and 
record for clinical purposes a full work 
and educational history.  After a review 
of the examination findings pertinent to 
the appellant's disability(ies) which he 
claims render him permanently and totally 
disabled, the examiner should render an 
opinion as to whether the appellant is 
unemployable as a result of disability 
reasonably certain to continue throughout 
his life, and/or whether the appellant is 
suffering from a permanent disability 
which would render it impossible for the 
average person to follow a substantially 
gainful occupation.  A complete rationale 
for any opinion expressed should be 
included in the examination report.  The 
report prepared should be typed.    

4.  The appellant is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the appellant does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  Thereafter, the RO should review the 
claims file and take all other proper 
measures to ensure full and complete 
compliance with the duty-to-notify and 
duty-to-assist provisions of the VCAA.  
The RO should also ensure that the VA 
examination report(s) addresses all 
questions asked.  If it does not, it must 
be returned to the examiner(s) for 
corrective action.

6.  The RO should then review and re-
adjudicate the issue on appeal.  If such 
action does not grant the benefit 
claimed, the RO should provide the 
appellant and his representative a 
supplemental statement of the case and an 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to this Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



